UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

MARTIN MORENO RUIZ, )
Plaintiff, §
v. _ § Civil Action No. l8-2323 (UNA)
EL PASOl PROCESSING CENTER, et al., §
Defendants. §
MEMORANDUM OPINION

 

This matter comes before the Court upon review of plaintiff’s application for leave to
proceed in forma pauperis and his pro se complaintl

According to the plaintiff, the United States Court of Appeals for the Fifth Circuit “erred
in ruling in bad faith,” Compl. at 3, When it denied him in forma pauperis status and dismissed
his appeal as frivolous, see ia’., EX. (Order, Ruiz v. El Paso Processirig Cerzter, No. 07-51268 (Sth

Cir. Nov. l2, 2008) (per curiam)). Even if the Fifth Circuit “failed to consider[] several issues

 

‘ If the plaintiff Were serving a prison sentence at this time, he Would be subject to the Prison
Litigation Reform Act (“PLRA”), and his application to proceed in forma pauperis likely Would
be denied under 28 U.S.C. § l915(g) because he has accumulated three “strikes.” See Ruiz v.
Fea’. Gov't ofMexican Republic, 286 F. App’x 843 (5th Cir. 2008) (per curiam) (denying in
forma pauperis status and dismissing appeal as frivolous); Ruiz v. El Paso Processing Ctr., No.
EP-07-CA-2()4, 2007 WL 2815577, at *3 (W.D. Tex. Sept. 18, 2007) (dismissing complaint With
prejudice for failure to state a claim upon which relief may be granted pursuant to 28 U.S.C. §
l9lS(e)(2)(B)(ii)), appeal dismissed as frivolous, 299 F. App’x 369, 371 (Sth Cir. 2008) (per
curiam). lt appears that the plaintiff is detained pending his removal to l\/Iexico, see Compl. at 2,
and the PLRA does not apply to immigration detainees, see Ziglar v. Abbasi, 137 S. Ct. 1843,
1878 (2017); LaForztant v. INS, 135 F.3d158, 165 (D.C. Cir. 1998).

raised in his original complaint,” Compl. at 3, this Court is Without jurisdiction to review the
decision of any other federal court. See United States v. Choi, 818 F. Supp. 2d 79, 85 (D.D.C.
2011) (district courts “generally lack[] appellate jurisdiction over other judicial bodies, and
cannot exercise appellate mandamus over other courts”) (citing Lewis v. Green, 629 F. Supp.
546, 553 (D.D.C. 1986)). For this reason, the Court must dismiss the complaint An Order is

issued separately.

 

DATE: October :zz , 2018

